

US EMPLOYEE – 3-Year Vesting




PERFORMANCE STOCK UNIT AGREEMENT
AGREEMENT by and between KBR, Inc., a Delaware corporation (the “Company”), and
________________ (“Employee”) made effective as of ____________________ (the
“Grant Date”).
1.Grant of Performance Stock Units.


(a)Units. Pursuant to the KBR, Inc. 2006 Stock and Incentive Plan, as amended
and restated (the “Plan”), units evidencing the right to receive __________
shares of the Company’s common stock (“Stock”), are awarded to Employee, subject
to the conditions of the Plan and this Agreement (the “Performance Stock
Units”).


(b)Plan Incorporated. Employee acknowledges receipt of a copy of the Plan, and
agrees that this award of Performance Stock Units shall be subject to all of the
terms and conditions set forth in the Plan, including future amendments thereto,
if any, pursuant to the terms thereof, which is incorporated herein by reference
as a part of this Agreement. Except as defined herein, capitalized terms shall
have the same meanings ascribed to them under the Plan.


2.Terms of Performance Stock Units. Employee hereby accepts the Performance
Stock Units and agrees with respect thereto as follows:


(a)Forfeiture of Performance Stock Units. In the event of termination of
Employee’s employment with the Company or any employing Subsidiary of the
Company for any reason other than (i) death or (ii) disability (disability being
defined as being physically or mentally incapable of performing either the
Employee’s usual duties as an Employee or any other duties as an Employee that
the Company reasonably makes available and such condition is likely to remain
continuously and permanently, as determined by the Company or employing
Subsidiary), or except as otherwise provided in the second and third sentences
of subparagraph (c) of this Paragraph 2, Employee shall, for no consideration,
forfeit all Performance Stock Units to the extent they are not fully vested. In
addition, except as otherwise provided in the second and third sentences of
subparagraph (c) of this Paragraph 2, Employee shall, for no consideration,
forfeit all of the Performance Stock Units on December 31, 2019, if the
Committee that administers the Plan (the “Committee”) determines, in its sole
discretion, that calendar year 2019 was not a successful year for the Company.
Any such determination by the Committee shall be made on or before the first
anniversary of the Grant Date.


(b)Assignment of Award. The Performance Stock Units may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of unless transferable by will or the laws of descent and distribution
or pursuant to a “qualified domestic relations order” as defined by the U.S.
Internal Revenue Code (the “Code”).


1

--------------------------------------------------------------------------------



US EMPLOYEE – 3-Year Vesting




(c)Vesting Schedule. The Performance Stock Units shall vest in accordance with
the following schedule provided that Employee has been continuously employed by
the Company from the date of this Agreement through the applicable vesting date
and such Performance Stock Units have not been forfeited pursuant to the last
two sentences of subparagraph (a) of this Paragraph 2:
Vesting Date
Vested Percentage of Total Number
of Performance Stock Units
1st Anniversary of Grant Date
33 ⅓%
2nd Anniversary of Grant Date
66 ⅔%
3rd Anniversary of Grant Date
100%



Notwithstanding the foregoing, unless otherwise provided in an Other Agreement
pursuant to Paragraph 8, the Performance Stock Units shall become fully vested
on the earliest of (i) the occurrence of your Involuntary Termination or
termination for Good Reason within two years following a Corporate Change (as
such terms are defined in the Plan) or (ii) the date Employee’s employment with
the Company is terminated by reason of death or disability (as determined
above); provided, however, that if the Performance Stock Units have been
forfeited pursuant to the last two sentences of subparagraph (a) of this
Paragraph 2 prior to the date of the occurrence of an event described in clause
(i) or (ii) of this sentence, then the Performance Stock Units shall remain
forfeited and shall not vest upon the occurrence of any such event. In the event
Employee’s employment is terminated for any other reason, including retirement
with the approval of (A) the Committee if Employee is a “senior executive of the
Company” (as defined below) or (B) the Company’s Chief Executive Officer (the
“CEO) if Employee is not a senior executive of the Company, the Committee (or
its delegate, as appropriate) or, in the event of retirement of an Employee who
is not a senior executive of the Company, the CEO, as applicable, may, in the
Committee’s (or such delegate’s) or the CEO’s, as applicable, sole discretion,
approve the acceleration of the vesting of any or all Performance Stock Units
that have not yet been forfeited and which are still outstanding and subject to
restrictions, such vesting acceleration to be effective on the date of such
approval or Employee’s termination date, if later. Notwithstanding the
foregoing, in no event shall the Performance Stock Units become fully vested
prior to the expiration of one month from the Grant Date. “Senior executive” for
purposes of this Agreement shall mean (i) the CEO and (ii) any regular,
full-time employee of the Company or an affiliate who (A) is an officer of the
Company required to file reports with the Securities and Exchange Commission
under Section 16 of the Securities Exchange Act of 1934, (B) is an officer of
the Company who reports directly to the CEO, (C) is the Chief Accounting Officer
of the Company, or (D) is the highest ranking management position (with at least
a title of Director or above) with direct oversight over internal audits of the
Company.


(d)Stockholder Rights. Employee shall have no rights of a stockholder with
respect to shares of Stock subject to this Award unless and until such time as
the Award has been settled by the transfer of shares of Stock to Employee,
except that Employee shall have the right to receive payments equal to the
dividends or distributions declared or paid on a share of Stock at the same time
as those dividends or distributions are paid to holders of Stock.
Notwithstanding the previous sentence, Employee shall accrue dividends or


2

--------------------------------------------------------------------------------



US EMPLOYEE – 3-Year Vesting




distributions declared or paid on a share of Stock at the same time as those
dividends or distributions are paid to holders of Stock, but shall not have the
right to receive such payments or distributions until such shares of Stock have
satisfied the performance objective described in the last two sentences of
subparagraph (a) of this Paragraph 2 (in which case, any such accrued dividends
or distributions with respect to such shares shall be paid within 30 days after
the date such performance objective has been satisfied). If such shares do not
satisfy such performance objective and are forfeited, the accrued dividends or
distributions with respect to such shares shall also be forfeited.


(e)Payment for Vested Performance Stock Units. Payment for vested Performance
Stock Units shall be made as soon as administratively practicable after vesting,
but in no event later than thirty days after the vesting date. Settlement will
be made in the form of shares of Stock equal in number to the number of
Performance Stock Units with respect to which payment is being made on the
applicable date; provided, however, that payment for a vested Performance Stock
Unit shall be made at the time provided above solely in cash (in lieu of in the
form of a share of Stock) in an amount equal to the Fair Market Value as of the
vesting date of such Performance Stock Unit if there are an insufficient number
of shares available for delivery under the Plan at the time of such settlement
as determined by the Committee or its delegate in the Committee’s or such
delegate’s sole discretion. Notwithstanding the foregoing, the Company shall not
be obligated to deliver any shares of Stock if counsel to the Company determines
that such sale or delivery would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
the Stock is listed or quoted.


(f)Recovery of Benefits. The Company shall seek recovery of any benefits
provided hereunder to Employee if such recovery is required by any clawback
policy adopted by the Company, which may be amended from time to time,
including, but not limited to, any clawback policy adopted to satisfy the
minimum clawback requirements adopted under the Dodd-Frank Wall Street Reform
and Consumer Protection Act of 2010 and the regulations thereunder or any other
applicable law.


3.Withholding of Tax. The Committee may make such provisions as it may deem
appropriate for the withholding of any taxes which it determines is required in
connection with this Award. Unless the Committee provides otherwise, to the
extent this Award is settled in shares of Stock, the Company shall reduce the
number of shares of Stock that would have otherwise been delivered to Employee
by a number of shares of Stock having a Fair Market Value equal to the amount
required to be withheld.


4.Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of the Company, a Parent Corporation or Subsidiary of the Company, or a
corporation or a Parent Corporation or subsidiary of such corporation assuming
or substituting a new award for this Award. Without limiting the scope of the
preceding sentence, it is expressly provided that Employee shall be considered
to have terminated employment with the Company at the time of the


3

--------------------------------------------------------------------------------



US EMPLOYEE – 3-Year Vesting




termination of the “Subsidiary” status under the Plan of the entity or other
organization that employs Employee. Any question as to whether and when there
has been a termination of such employment, and the cause of such termination,
shall be determined by the Committee, or its delegate, as appropriate, and its
determination shall be final.


5.Committee’s Powers. No provision contained in this Agreement shall in any way
terminate, modify or alter, or be construed or interpreted as terminating,
modifying or altering any of the powers, rights or authority vested in the
Committee or, to the extent delegated, in its delegate pursuant to the terms of
the Plan or resolutions adopted in furtherance of the Plan, including, without
limitation, the right to make certain determinations and elections with respect
to the Performance Stock Units.


6.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Employee.


7.Compliance with Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Stock, the
Company shall not be required to deliver any shares issuable upon settlement of
the Performance Stock Units prior to the completion of any registration or
qualification of the shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. Employee understands that the Company is under no
obligation to register or qualify the shares with the SEC or any state or
foreign securities commission or to seek approval or clearance from any
governmental authority for the issuance or sale of the shares. Further, Employee
agrees that the Company shall have unilateral authority to amend the Plan and
the Agreement without Employee's consent to the extent necessary to comply with
securities or other laws applicable to issuance of shares.


8.Other Agreements. The terms of this Agreement shall be subject to, and shall
not modify, the terms and conditions of any employment, severance, and/or
change-in-control agreement between the Company (or a Subsidiary) and Employee
concerning equity-based awards (“Other Agreement”), except that, notwithstanding
anything in such Other Agreement to the contrary, any normal retirement age of
65 or other retirement-based vesting provisions in such Other Agreement shall be
of no force or effect for purposes of the vesting of these Performance Stock
Units.


9.Governing Law and Venue. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Texas, U.S.A., except to the extent
that it implicates matters that are the subject of the General Corporation Law
of the State of Delaware, which matters shall be governed by the latter law
notwithstanding any conflicts of laws principles that may be applied or invoked
directing the application of the laws of another jurisdiction. Exclusive venue
for any action, lawsuit or other proceedings brought to enforce this Agreement,
relating to it


4

--------------------------------------------------------------------------------



US EMPLOYEE – 3-Year Vesting




or arising from it, or dispute resolution proceeding arising hereunder for any
claim or dispute, the parties hereby submit to and consent to the sole and
exclusive jurisdiction of Houston, Harris County, Texas, notwithstanding any
conflicts of laws principles that may direct the jurisdiction of any other
court, venue, or forum, including the jurisdiction of Employee’s home country.


10.Section 409A. Notwithstanding anything in this Agreement to the contrary, if
any provision in this Agreement would result in the imposition of an applicable
tax under Section 409A of the Code and related regulations and United States
Department of the Treasury pronouncements (“Section 409A”), that provision will
be reformed to avoid imposition of the applicable tax and no action taken to
comply with Section 409A shall be deemed to adversely affect Employee’s rights
under this Agreement.


[Signatures on the following page.]


5

--------------------------------------------------------------------------------



US EMPLOYEE – 3-Year Vesting






IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the date first above written.


KBR, INC.
kbrceosignaturea08.jpg [kbrceosignaturea08.jpg]
By:    


Name: Stuart J. B. Bradie    
Title: President and CEO    




EMPLOYEE:




    


Date:    




6